This case is before us on motion to dismiss. Briefs have been filed both for appellants and appellees. The motion to dismiss is based upon seven (7) grounds, as follows:
    "Ground No. 1.
    Complainant had no right to bring this suit for foreclosure.
    Ground No. 2.
    Complainant did not make any showing for receivership in her foreclosure suit.
    Ground No. 3.
    The receiver has no right of appeal from the orders appealed from.
    Ground No. 4.
    Grace Phillips Johnson has no right of appeal from the orders appealed from.
    Ground No. 5.
    The appeal is, upon its face, frivolous and taken for delay only.
    Ground No. 6.
    The appeal is, upon its face, taken in ill faith.
    Ground No. 7.
    The record shows that the suit is a collusive one, and that the complainant did not come intocourt with clean hands."
From an inspection of the record we are unable to say that the appeal is frivolous, and, therefore, we would not be justified in dismissing the appeal on grounds numbered 5 and 6.
To determine whether or not the suit should be dismissed upon either of the other grounds would require the Court to give to the record the same thorough and careful consideration which would be required to reach a determination of the case on its merits and to do so would *Page 165 
be in effect to advance the case on the docket for consideration on its merits.
The question presented aside from the allegation that the appeal is frivolous should be determined upon consideration of the case upon its merits and not upon consideration on motion to dismiss.
The motion to dismiss is denied.
BUFORD, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.